SCHALL, Circuit Judge.

ORDER

The Secretary of Veterans Affairs moves to vacate the Court of Appeals for Veterans Claims’ decision in Lucas v. Principi, 01-1654 (February 26, 2003), and have the case remanded for further proceedings consistent with this court’s decision in Conway v. Principi, 353 F.3d 1369 (Fed. Cir.2004).* Barbara A. Lucas opposes. The Secretary replies.
To the extent the Secretary requests remand for consideration of additional issues not related to Conway, the court makes no ruling. These issues may be raised before the Court of Appeals for Veterans Claims on remand.
Upon consideration thereof,
IT IS ORDERED THAT:
The Secretary’s motions to vacate and remand are granted.

 Before filing the motion to vacate and remand, the Secretary sought a continuance of the stay in the above appeal, which Lucas opposed. The motion to continue the stay is granted.